548 Pa. 64 (1997)
694 A.2d 1086
OFFICE OF DISCIPLINARY COUNSEL, Petitioner,
v.
Robert M. SITOSKI, Respondent.
Supreme Court of Pennsylvania.
May 9, 1997.

ORDER
PER CURIAM:
AND NOW, this 9th day of May, 1997, on certification by the Disciplinary Board that the respondent, ROBERT M. SITOSKI, who was suspended by Order of this Court dated March 21, 1996, for a period of one year, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, ROBERT M. SITOSKI is hereby reinstated to active status, effective immediately.